 Case 3:03-cr-00056-NKM Document 97 Filed 02/03/21 Page 1 of 6 Pageid#: 199




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

  UNITED STATES OF AMERICA,
                                                           CASE NO. 3:03-cr-00056


                            v.                              MEMORANDUM OPINION
                                                            & ORDER
  DONTE ROLANDO HARRIS,

                                   Defendant.               JUDGE NORMAN K. MOON



       This matter is before the Court on Defendant’s pro se Motion to Modify his Sentence,

seeking relief that his sentences run concurrently, Dkt. 85, and pro se Motion for Compassionate

Release pursuant to the First Step Act and 18 U.S.C. § 3582, Dkt. 86. The Federal Public Defender

was invited to file supplemental briefing and filed a notice stating that no supplemental briefing

will be filed on his behalf. Dkts. 87, 90. Defendant has filed multiple pro se supplements to his

motions. Dkts. 91, 92, 93, 95 and 96.

       On September 22, 2004, following a guilty plea for conspiracy to escape federal custody

in violation of 18 U.S.C. § 371(f), this Court sentenced Defendant to 27 months’ imprisonment, to

run consecutive to a sentence that the U.S. District Court for the District of Maryland previously

imposed. In January 2004, the federal court in Maryland had sentenced Defendant to 50 years’

incarceration—a sentence stipulated to by the parties—for charges to which Defendant pleaded

guilty, including bank robbery, aiding and abetting, and using, carrying or brandishing a firearm

in relation to a crime of violence. Harris v. United States, No. 16-cv-2220; No. 02-cr-381, 2020

WL 998735, at *1 (D. Md. Mar. 2, 2020). Defendant filed several subsequent post-conviction




                                                1
 Case 3:03-cr-00056-NKM Document 97 Filed 02/03/21 Page 2 of 6 Pageid#: 200




motions challenging his conviction and sentence in federal court in Maryland, which that court has

denied, and no certificate of appealability issued. Id. at *3.

       Defendant recently filed a motion for compassionate release in federal court in Maryland.

See Dkt. 278, Case No. 1:02-cr-381 (D. Md. Apr. 20, 2020). On December 30, 2020, the federal

court in Maryland granted his motion in part, reducing Defendant’s sentence from a total term of

50 years to 30 years’ incarceration. United States v. Harris, No. 02-381, 2020 WL 7828771, at *1

(D. Md. Dec. 30, 2020).

       In its decision, the federal court in Maryland determined that Defendant had established

“extraordinary and compelling” reasons supporting a sentence reduction under 18 U.S.C. § 3582,

considering his underlying health conditions (kidney disease, hypertension, prediabetes, and

obesity) “are the type that have been linked to an increased risk of a more severe illness from

COVID-19.” Id. at *10. That court also noted that Defendant had tested positive for COVID-19 in

December 2020, and that it was uncertain whether Defendant could contract the virus again or

would suffer ongoing complications from the virus. Id. at *10–11.

       The federal court in Maryland next considered whether a reduction in sentence was

warranted and consistent with the 18 U.S.C. § 3553(a) factors. Id. at *11–15. That court found

significant the fact that, with respect to Defendant’s two brandishing convictions under 18 U.S.C.

§ 924(c), at the time Defendant was sentenced the sentencing judge was “statutorily required to

impose seven and 25 year sentences, respectively, consecutive to the 18-year sentence he imposed

for the bank robberies, for a total sentence of 50 years.” Id. at *12. Today, by contrast, a court

would be required only to impose consecutive terms of seven years each on the brandishing

offenses. Id. The court also determined that Defendant was erroneously sentenced as a career

offender. Id. at *13–15.



                                                   2
 Case 3:03-cr-00056-NKM Document 97 Filed 02/03/21 Page 3 of 6 Pageid#: 201




         While the court concluded that Defendant “had not met the requirements for immediate

compassionate release,” it also noted that the First Step Act “does not constrain the Court to decide

between immediate release or no reduction at all, and instead leaves the Court discretion in its

evaluation of the appropriate sentence once it finds ‘extraordinary and compelling reasons.’” Id.

at *15 (citation omitted). Accordingly, the court held that a sentence of 30 years was sufficient,

but not greater than necessary, to comply with the applicable § 3553(a) factors—reducing

Defendant’s sentence on his bank robbery charges to 16 years, to run concurrently, followed by a

consecutive term of 14 years on his two § 924(c) counts. Id. at *16. After resentencing, the Bureau

of Prisons website currently projects that Defendant will be released on May 27, 2031. 1

         Turning to his motions in this case, the Court will deny Defendant’s motions to reduce his

sentence. Dkt. 85, 86, 95. Defendant has not demonstrated that “extraordinary and compelling”

reasons support his requested modification of the sentence that this Court imposed in this case—a

27-month consecutive sentence for conspiracy to escape federal custody, rather than a concurrent

sentence, as Defendant requests. Nor has Defendant shown that the 18 U.S.C. § 3553(a) factors

support the requested modification of his sentence.

         A court generally may not modify a term of imprisonment once it has been imposed. 18

U.S.C. § 3582(c). “The law closely guards the finality of criminal sentences against judicial

change of heart.” United States v. Goodwin, 596 F.3d 233, 235 (4th Cir. 2010) (quotes omitted).

However, a statutory exception allows the court, on a defendant’s motion, to reduce the term of

imprisonment for “extraordinary and compelling reasons,” after the defendant has asked the

Bureau of Prisons and fully exhausted administrative appeals following denial of the request. Id.



         1
             http://bop.gov/inmateloc/index.jsp (search for Donte Rolando Harris, last visited Feb. 2,
2021).

                                                    3
 Case 3:03-cr-00056-NKM Document 97 Filed 02/03/21 Page 4 of 6 Pageid#: 202




§ 3582(c)(1)(A)(i). As the movant, a defendant seeking relief under § 3582(c)(1)(A) has the

burden of establishing that compassionate release is warranted. See United States v. Hamilton, 715

F.3d 328, 337 (11th Cir. 2013); United States v. McMillan, No. 7:08-cr-31, 2020 WL 3213399, at

*2 (W.D. Va. June 15, 2020). If a defendant has shown that extraordinary and compelling reasons

support a sentence reduction, the Court must consider the applicable sentencing factors under 18

U.S.C. § 3553(a) to determine whether a reduction is appropriate. 18 U.S.C. § 3582(c)(1)(A). 2

       Defendant argues that COVID-19 presents a serious health risk to all in federal custody,

and that his underlying medical conditions (kidney disease, hypertension, prediabetes, and

obesity), render him particularly susceptible to acute risk to his health from COVID-19, and

indeed, Defendant tested positive for COVID-19 in December. Dkt. 86 at 3–4; Dkt. 91 at 1–2;

Dkt. 93 (medical records); Dkt. 95 at 1. But even accepting that as true, Defendant still has years

left to serve on his principal sentence imposed by the federal court in Maryland. He is currently

scheduled for release in 2031. The reasons Defendant has given for the requested modification of

his sentence, i.e., COVID-19 prevalence in prisons and his health risks, bear an entirely speculative

relationship to his requested modification in his sentence, i.e., that his 27-month sentence for

conspiracy to escape federal custody be served concurrently rather than consecutively with his

principal sentence. The course of the COVID-19 pandemic and the risks it will present to inmate

populations and Defendant specifically in so many years’ time are unknowable. In any event,

Defendant’s proffered reasons presently fall short of establishing “extraordinary and compelling”

reasons for the requested modification of his sentence.




       2
          Defendant appears to have satisfied the statutory requirement that he exhaust his remedies
and first seek relief from the Bureau of Prisons before filing a motion for reduction of sentence in
Court. Dkt. 92 at 6.

                                                 4
 Case 3:03-cr-00056-NKM Document 97 Filed 02/03/21 Page 5 of 6 Pageid#: 203




       The Court further finds that the 18 U.S.C. § 3553(a) sentencing factors do not support the

requested modification of his sentence. 18 U.S.C. § 3582(c)(1)(A). The Court considers especially

significant factors to be the “nature and circumstances of the offense and the history and

characteristics of the defendant,” and the need to “afford adequate deterrence” to the criminal

conduct at issue Id. §§ 3553(a)(1), (a)(2)(B). The Court finds a consecutive term of imprisonment

in this case, where Defendant was convicted of conspiracy to escape from federal custody, is

necessary to afford adequate deterrence to those who would attempt similar offenses and undertake

to avoid facing the consequences for their underlying crimes. Were this Court to modify

Defendant’s sentence and make it run concurrently with his underlying offense, such a sentence

would undermine rather than secure needed deterrence. The Court acknowledges Defendant’s

evidence showing his completion of certificates of achievement, and his statements that he has

maintained employment and has engaged in no institutional violence. Dkt. 96 at 2 & Exs.

Continuing such productive and positive steps while incarcerated would undoubtedly serve him

well now and in the future. But they do not counterbalance this Court’s assessment that the other

§ 3553(a) factors are only achieved with the sentence imposed: 27 months served consecutively to

Defendant’s principal sentence.

       Defendant’s other arguments fare no better, and concern challenges to his principal federal

sentence that have already been or are properly considered by the federal Court in Maryland. See,

e.g., Dkt. 85 at 1 (seeking a reduction in his 27-month sentence in this case by arguing that, on

account of “the current changing of the laws, i.e., the Fair Sentencing Act, Mathis, Johnson,

Dimaya and many others, [his] principal federal sentence could well be effected by these

changes”) (emphasis added).

       For these reasons, Defendant’s Motions are DENIED. Dkt. 85, 86, 95.

       It is so ORDERED.
                                                5
 Case 3:03-cr-00056-NKM Document 97 Filed 02/03/21 Page 6 of 6 Pageid#: 204




       The Clerk of the Court is hereby directed to send a certified copy of this order to all counsel

of record, and to Defendant.

                    3rd
       ENTERED this ______ day of February, 2021.




                                                  6
